 

EEOC Form 5A (October 2017)

Case 1:21-cv-00176-JAW Document 1-2 Filed 06/29/21 Page © Uf\$3\ \PagelD Hicks

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

CHARGE OF DISCRIMINATION

For Official Use Only - Charge Number:

 

 

 

First Name: Andre

 

 

 

 

 

 

 

MI: Last Name: _Finley
Personal Address: _ P.O Box 386 Apt.:
Information
city: _ Anson County; Somerset State: ME zip code: 94911
Phone: 297-578-3659 Home ta Work O Cell O Email: finley.andre1@gmail.com
Employer @ Union O Employment Agency Other Organization 0
against you? | Address; 3220 Tillman Dr

Suite; 300
phone: 860-234-5243

 

city; Bensalem State: PA zip code; 19020

 

Why you think

 

discriminatory?

you were Race 7] Color{Z Rellgion[] Sex] NationalOrgint AgeO
discriminated
against? Disability (1 Genetic Information 1] Retaliationy7] Other (1specif)

Date of most recent job action you think was discriminatory:
Also describe briefly each job action you think was discriminatory and when it
happened (estimate). On 5-18-2020 (in Brief). David Cardinale, knowingly and will-
ingly violated Title 7 of the Civil rights Act 1964, by allowing certain employees to

What happened Con Ue fo harrass ME, because I'm a African American. by him not SOCPesEING

to you that you these issues to these employees. He, himself causing a hostile work environment

think was

( See recent documents),. Not one time Mr. Cardinale reprimanded these
employees for such actions and behaviors.

 

Signature and
Verification

 

T understand this charge will be filed with beth the EEOC and the State or local Agency, if any. I will
advise the agencies if I change my address, phone, or email. I will cooperate fully with them in the
processing of my charge in accordance with their procedures.

Tunderstand by signing below that I arn filing a charge of employment discrimination with the EEOC,
I understand that the EEOC is required by law to give a copy of the charge, which includes my
allegations and my name, to the organization named above. I also understand that the EEOC can
only investigate charges of job discrimination based on race, color, religion, sex, national origin, age,
disability, genetic information, or based on retaliation for filing a charge of job discrimination,
participating in an investigation of a job discrimination complaint, or opposing job discrimination.

i declare under penalty of perjury that the above is true and carrect.

 

Signature: a bana ir Date: \ a0 Jaoa,

 

 
Case 1:21-cv-00176-JAW Document 1-2 Filed 06/29/21 Page 2o0f13 PagelD #: 17

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

 

CHARGE OF DISCRIMINATION

For Official Use Only ~ Charge Number:
BEOC Farm 3A (October 2017)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name; Andre MI: Last Name: _Finley
Personal Address: _ P.O Box 386 Apt.:
Information
City: __ Anson County; Somerset state: ME zip code: 04911
Phone: 207-578-3659 Home @ Work O Cell Email: finley.andre1 @gmail.com
Empioyer 4 Union O Employment Agency 0 Other Organization Oo
Who do you think . Genesis Health Care
discriminated | ©" ganization Name: e e
against you? Address: 101 East State Street Suite:
City: Kennett Square State: PA Zip Code: 19348 phone; 610-444-6350
Why you think
you were Race 7 Color{A Religion] Sex] National Origin} =Age O
discriminated |
against? Disability (] Genetic Information (1 Retaliation7] Other LT seecit)

 

Date of most recent iob action you think was discriminatory:

Also describe briefly each job action you think was discriminatory and when it
happened (estimate). On 5-18-2020 (in Brief), Amanda Nelson, Diane Price colluded
with David Cardinale, knowingly that there were discriminatory acts happening in

that facility toward me. She (Amanda Nelson) caused my termination which was
What happened | unlawful (See recent documents). Diane Price, knowingly of me being pore

to you that you terminated, She falsifies a eae document by sign off on it, knowingly that | had a
think was .positive TB skin test, so that then facility (Genesis Health Care Sandy River Center
discriminatory? | wouldn't have to pay or follow-up with a chest X-Ray or a blood test, which is a
medical violation in that facility. By me, not being employed by Genesis Health
Care (Sandy River Center, 119 Livermore Falls Rd, Farmington, ME 04938, Diane

Price, Contributed and Colluded with David, that also caused my termination.

 

I understand this charge will be filed with both the EEOC and the State or focal Agency, if any. I will
advise the agencies If I change my address, phone, or email. I will cooperate fully with them in the
processing of my charge in accordance with their procedures.

T understand by signing below that ! am filing-a charge of employment discrimination with the EEOC.
I understand that the EEOC is required by law to give a copy of the charge, which includes my
Signature and allegations and my name, to the organization named above, I also understand that the EEOC can
Verification only investigate charges of job discrimination based on race, color, religion, sex, national origin, age,
disability, genetic information, or based on retaliation for filling a charge of job discrimination,
participating In an investigation of a job discrimination complaint, or opposing job discrimination.

i declare under penalty of perjury that the above is true and correct.
*% a Ma

Signature: Andee. hu Vou, Date: \las \aoas

 

 

 

 

 
Case 1:21-cv-00176-JAW Document1-2 Filed 06/29/21 Page 3o0f13 PagelD#: 18

’

June 1, 2020

On Friday April 24 | texted David to ask if | could swap Brenda and Heather for the breakfast and lunch
service per request of Brenda, stating she didn’t want to work with Kelsie because Kelsie harasses her;
David responded telling me to assess the situation and do what | needed to do ( screen shots of texts
included). | made the decision to switch Brenda and Heather putting Brenda on the breakfast service
and Heather on the lunch service for both Saturday 4/25 and Sunday 4/26 however | did not make the
change before asking Heather if she was ok with the switch. Heather said she was ok with the switch as
long as Brenda could keep up with the dishes, although she did not seem too happy about it. On 4/26 at
around 7:22 am Heather came to me to complain about something from the night before stating “look
what the night crew did” pointing out some bowls that had been left on the floor; my response to what
Heather showed me was to tell her that she would have to clean it up because neither | or Brenda had
time to because we were in the middle of the breakfast service. Heather was visibly upset at my
response as it showed on her face and she turned and walked away.

At no time during either April 25" or April 26" or any time in the months that | have worked with
Heather did | ever accuse her of faking her hearing impairment and | absolutely would never drop pans,
or dance and make noise behind her back in an attempt to prove it. That is absolutely absurd! Being a
minority myself and someone who has been subjected to harassment and discrimination time and time
again, | am one that stands up for injustice and wrongful mistreatment of people, | don’t participate in
it! Back in February when I filed a complaint of my own with the corporate office | even mentioned that
Mona, Maryanne, Kelly and Kelsie seemed to have an issue with Heather and had been making
inappropriate remarks about her saying she ‘couldn’t be a cook because she couldn’t hear’, among
other things, at which time | made a point to tell them that the law states that employers have to make
accommodations for people with disabilities and impairments and that said people cannot be
discriminated against because of their disability /impairment. | also made this same point in an
interview with Allison (District Manager) and David (Operations Management) when they followed up
on my complaint, so why would | turn around a few weeks later to be the one to taunt her, let alone tell
her she is lying about her impairment? | believe that Heather was upset with me the weekend of 4/25 &
4/26 for switching her and Brenda and for telling her she had to clean up someone else’s mess, in
addition to with spending time with Kelsie who seems to be notorious for stirring the pot, and also with
Heather wanting to be a cook and David telling her he would make her a cook, that this story was
fabricated in an attempt to make changes that they could not otherwise make. And change it did!
Based on the remarks of one individual, who never complained prior to that point, you have chosen to
make me the example. However the complaints | made to David time and time again were NOT
investigated or given a second thought, but instead fell on deaf ears and nearly every time | brought a
concern to David’s attention he made an excuse for the individual in question, even with someone else
to back up what | was telling him; but where is my excuse, why was there not an excuse made for my
supposed behavior? | will tell you where it is, nowhere because it never happened! David did not wait
25 days to write me up because he didn’t have someone to sit in as a third party, as Kelly was scheduled
several times from April 27" to May 18" when | was also scheduled and David was present, and | have
copies of the schedules to show that what David said was an untruth. Another thing that causes me to
question the authenticity of this “complaint” is, if | truly did what Heather allegedly said | did and | had
done so on several occasions like you stated in your documentation, why did she wait so long to make a
Case 1:21-cv-00176-JAW Document 1-2 Filed 06/29/21 Page 4of13 PagelD # 19

formal complaint? Again being someone who has experienced discrimination and harassment many
times over | would never wait to let my concerns be known, and allow anyone continue to mistreat me
and | don’t understand how Heather would allow that to happen to her more than once either; if it’s a
concern after the 4" or the 5" time it most certainly is a concern the first time. | did not, on any
occasion, belittle, degrade, make fun of or in any way disregard Heather’s impairment and | stand by
the remarks in my original statement (included) that was sent to Allison, the District Manager; there is a
bigger problem at Sandy River Center in Farmington, Maine and it doesn’t lie with me, but until the
bigger problem is addressed you are just sending the message that it is ok and acceptable for certain
individuals to continue to do what they do, with no regard to anyone else.

Andre Finley
Case 1:21-cv-00176-JAW Document 1-2 Filed 06/29/21 Page5of13 PagelD#: 20

 

 

Ta BASS ith By 54%

€ DavidSandy.. CH & :
Friday, Apr 24 « 8:04 PM

David, Brenda wants
to switch with Heather
serving tomorrow. She
wants to serve in the

- morning instead of

— evening © :

Instead of lunch?

Any particular reason?

She was telling me
that kelsey is always

harassing her because
. She is not fast enough

serving during lunch

Ok.
Thank you Chef
G [Text © &
Case 1:21-cv-00176-JAW Document 1-2 Filed 06/29/21 Page6of13 PagelD#: 21

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act FEPA
Statement and other information before completing this form.
X} EEOC 523-2021-00287

 

 

Maine Human Rights Commission and EEOC
State or local Agency, if any

 

 

 

Name (indicate Mr., Ms., Mrs.) Home Phone (inci. Area Code) Date of Birth

Andre Finley (207) 578-3659 1965

 

 

 

Street Address Cily, State and ZIP Cade

P.O. Box 386, Anson, ME 04911

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No. (Include Area Code)
GENESIS HEALTH CARE, SANDY RIVER CENTER 15 - 100 (207) 778-6591
Street Address City, State and ZIP Code

119 Livermore Falls Rd, Farmington, ME 04938

 

 

 

 

 

Name No. Employees, Members Phone No. (include Area Code)

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

RACE COLOR [| SEX [| RELIGION [| NATIONAL ORIGIN 05-18-2020 05-18-2020
RETALIATION [| AGE [| DISABILITY [| GENETIC INFORMATION

OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
| began working for Health Care Services Group ("HCSG") on September 25, 2019 as a Chef
Supervisor. My jobsite was at Genesis Health Care, Sandy River Center ("Genesis"). My supervisor
was David Cardinale Director of Dining Services for HCSG.

On or around March 2020, | filed a formal complaint with HCSG against Mona Nile and Maryanne
Littlefield via their Hotline, which in turn, sent it to HR. | explained that Mona and Maryanne (who are
white) didn't want to work for a black supervisor, that they were causing chaos in the kitchen, and
when | wasn't there, they would go to David Cardinale and tell him untrue things about me. David
would call me in to speak with me, knowing that they did this type of thing. He would say well you
know, they're like that. When | told them they were causing issues, he would say that's the way they
are, but they were gossip when | was not there. When | worked with them, noticed that they worked
less efficiently with me, would pile up pans, dishes and wouldn't clean anything. | told David he
needed to address this as | felt they were trying to sabotage me. They never did any of this with the

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their

 

procedures. | swear or affirm that | have read the above charge and that it'is true to

 

 

| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

x Revues La “hon Vor
SUBSCRIBED AND SWORN TO BEFORE THIS DATE

x 3/adjaca) _x Mudlno Annoy (mort, day, year)

Date Charging Party Signature

 

 

 
Case 1:21-cv-00176-JAW Document 1-2 Filed 06/29/21 Page 7of13 PagelD # 22

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA
Statement and other information before completing this form.
[x] EEOC 523-2021-00287

 

 

Maine Human Rights Commission and EEOC
State or local Agency, if any

 

other two supervisors (Kelsey and Kelly) who were both white.

In March someone from HR, who was filling in for HR Manager Chris Ricci, came to the facility. He
asked me what was going on, and | told him about the issues with Maryanne and Mona (the same
things outlined above). Allison Goscinski the District Manager was with him, and was very
concerned. | mentioned to them that | thought Mona and Maryanne didn't want to work for a black
man, and that I never had issues with nurses or anyone at the facility except for the people in
kitchen, and that those two women were causing the issues, then. HR had a meeting with all of the
employees to talk about gossip, rules, and performing.

David Cardinale (who is white) seemed to have an issue with me, and through comments, let me
know he did not approve of interracial relationships, knowing that | was in one. He would ask me how
| was able to move into a new house, or how | was able to get a brand-new car, when he couldn't
afford it. The implication being that he couldn't understand how a black person could afford these
things when he could not. He made negative comments about black people, saying Italians (he
would emphasize that he was Italian) aren't supposed to be with blacks, and that black people raped
Sicilians, | told him he was becoming discriminatory, that you shouldn't have these conversations in
workplace. All during my employment, would say stuff like that. | reported these comments to the HR
Manager and Alison Goscinski when they were at the facility in March.

| believe that Diane Price (an RN for Genesis) and Amanda Nelson (Director of Sandy River Center)
had knowledge of my hotline complaint. Ms. Nelson would have been notified of my complaint, since
the incident occurred at her facility.

On May 18, 2021, David Cardinale came in and asked me if everything was okay. | told him that Kelly
(the other supervisor), was being unprofessional, trying to sabotage my employment by putting
notes with my name on food in the refrigerator. Around lunchtime, David approached me with
something in his hand, saying that he and Kelly needed to speak with me when | was finished. We
went in the other building where the Genesis offices were located.

David and Kelly presented me with a write-up, which stated that | had said something inappropriate
to a deaf coworker Heather on April 25th-26th. | told them it was not true, and asked if this happened
in April, why was I only hearing about it then? | told them that the girl is deaf, how can I say anything
to her, the only thing | said to her on the 25-26th was that I had to switch her with Brenda, because
Brenda was getting harassed by Kelsey.

| became upset in meeting, and told them they knew | didn't do anything like that, that | followed the
rules, that | had just filed a complaint against Maryanne and Mona, and why would | say this. David
responded with, she said you said it. | asked why they waited 24 days, and that's when | got upset. |

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements

will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their

 

procedures. | swear or affirm that | have read the above charge and that it is true to

 

 

| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

x Daud LOU bow wn
> bar oy \ = fo SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
Xx 21x \POA\ X Ba Loe -\ Aa SLO SLY (month, day, year)

}

Date Charging Party Signature

 

 

 
Case 1:21-cv-00176-JAW Document 1-2 Filed 06/29/21 Page 8of13 PagelD#: 23

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form Is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA
Statement and other information before completing this form.
[x] EEOC 523-2021-00287

 

 

Maine Human Rights Commission and EEOC
State or local Agency, if any

 

 

told them they were making it up, trying to get something on me. | got loud and that is when Amanda
Nelson (from Genesis) got involved. | told David | had a right to defend myself, and that it was a lie,
Amanda told me | think you should leave. | told her | didn't do anything wrong. She said | had to tell
you twice. | told her this is the way | talk, and that she was telling me what | couldn't do in a closed
meeting. She then told me "I think you should leave the property".

| received a letter of termination on June 7, 2020 along with a copy of the write up from May 18th . |
was told that | was being terminated for allegedly saying something inappropriate to a deaf coworker
on April 25-26th Following my termination, | spoke with Chris Ricci to asked again why | was
terminated, telling him there was no proof that those allegations were true. All he said was that my
coworker had said | had.

Pace aS
| believe that Diane-Rrinee and Amanda Nelson from Genesis colluded with David Cardinale (HCSG)
to cause my termination. | believe that | was terminated because of my race/color (Black) and in
retaliation for having complained about what | believed to be racial discrimination to my employer. |
therefore charge Respondent with violating Title VII of the Civil Rights Act, as amended, and the
applicable laws of the State of Maine.

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for Stale and Local Agency Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their

 

 

procedures. | swear or affirm that | have read the above charge and that it is true to

 

 

| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

~. i = ( \
X AK A J\_O a A - me

kK eee { ay if SUBSCRIBED AND SWORN TO BEFORE THIS DATE
X DIM \ AOR | X Krone nom SO ty (month, day, year)

7

Date Charging Party Signature \

 

 

 
Case 1:21-cv-00176-JAW Document 1-2 Filed 06/29/21 Page9of13 PagelD#: 24

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act FEPA
Statement and other information before completing this form.
X| EEOC 523-2021-00752

 

 

Maine Human Rights Commission and EEOC
State or local Agency, if any

 

Name (indicate Mr., Ms., Mrs.) Home Phone (Incl. Area Code) Date of Birth

Mr. Andre Finley (207) 578-3659 1965

 

 

 

Street Address City, State and ZIP Code

P.O. Box 386, Anson, ME 04911

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No. (include Area Code)
HEALTH CARE SERVICES GROUP 500 or More (215) 639-4274
Street Address City, State and ZIP Code

3220 Tillman Dr, Suite 300, Bensalem, PA 19020

 

 

 

 

 

Name No, Employees, Members Phone No. (include Area Code)

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check apprapriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[| RACE COLOR [] SEX [| ReuGiON |_| NATIONALORIGIN 05-18-2020 05-18-2020
RETALIATION [| AGE [| DISABILITY [| GENETIC INFORMATION

OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (lf additional paper is needed, attach extra sheet(s)):
| began working for Health Care Services Group ("HCSG") on September 25, 2019 as a Chef
Supervisor. My jobsite was at Genesis Health Care, Sandy River Center ("Genesis"). My supervisor
was David Cardinale Director of Dining Services for HCSG.

On or around March 2020, | filed a formal complaint with HCSG against Mona Nile and Maryanne
Littlefield via their Hotline, which in turn, sent it to HR. | explained that Mona and Maryanne (who are
white) didn't want to work for a black supervisor, that they were causing chaos in the kitchen, and
when | wasn't there, they would go to David Cardinale and tell him untrue things about me. David
would call me in to speak with me, knowing that they did this type of thing. He would say well you
know, they're like that. When | told them they were causing issues, he would say that's the way they
are, but they were gossip when | was not there. When | worked with them, noticed that they worked
less efficiently with me, would pile up pans, dishes and wouldn't clean anything. | told David he
needed to address this as | felt they were trying to sabotage me. They never did any of this with the

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements

will advise the agencies if | change my address or phone number and | will

 

cooperate fully with them in the processing of my charge in accordance with their
procedures. | swear or affirm that | have read the above charge and that it is true to

 

 

| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

. - fy
X Yond. —\ pra
gene! Peer Per . % ~ SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
xX 2, | BA lac A\ xX Vou Ae Oo. ean No, (month, day, year)
Date Charging Party Signatude

 

 

 
Case 1:21-cv-00176-JAW Document 1-2 Filed 06/29/21 Page 100f13 PagelD#: 25

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [ | FEPA
Statement and other information before completing this form.
EEOC 523-2021-00752

 

 

Maine Human Rights Commission and EEOC
State or local Agency, if any

 

other two supervisors (Kelsey and Kelly) who were both white.

In March someone from HR, who was filling in for HR Manager Chris Ricci, came to the facility. He
asked me what was going on, and | told him about the issues with Maryanne and Mona (the same
things outlined above). Allison Goscinski the District Manager was with him, and was very
concerned. | mentioned to them that | thought Mona and Maryanne didn’t want to work for a black
man, and that I never had issues with nurses or anyone at the facility except for the people in
kitchen, and that those two women were causing the issues, then. HR had a meeting with all of the
employees to talk about gossip, rules, and performing.

David Cardinale (who is white) seemed to have an issue with me, and through comments, let me
know he did not approve of interracial relationships, knowing that | was in one. He would ask me how
| was able to move into a new house, or how | was able to get a brand-new car, when he couldn't
afford it. The implication being that he couldn't understand how a black person could afford these
things when he could not. He made negative comments about black people, saying Italians (he
would emphasize that he was Italian) aren't supposed to be with blacks, and that black people raped
Sicilians, | told him he was becoming discriminatory, that you shouldn't have these conversations in
workplace. All during my employment, would say stuff like that. | reported these comments to the HR
Manager and Alison Goscinski when they were at the facility in March.

| believe that Diane Price (an RN for Genesis) and Amanda Nelson (Director of Sandy River Center)
had knowledge of my hotline complaint. Ms. Nelson would have been notified of my complaint, since
the incident occurred at her facility.

On May 18, 2021, David Cardinale came in and asked me if everything was okay. | told him that Kelly
(the other supervisor), was being unprofessional, trying to sabotage my employment by putting
notes with my name on food in the refrigerator. Around lunchtime, David approached me with
something in his hand, saying that he and Kelly needed to speak with me when | was finished. We
went in the other building where the Genesis offices were located.

David and Kelly presented me with a write-up, which stated that | had said something inappropriate
to a deaf coworker Heather on April 25th-26th. | told them it was not true, and asked if this happened
in April, why was | only hearing about it then? I told them that the girl is deaf, how can | say anything
to her, the only thing | said to her on the 25-26th was that | had to switch her with Brenda, because

Brenda was getting harassed by Kelsey.

| became upset in meeting, and told them they knew | didn't do anything like that, that I followed the
rules, that | had just filed a complaint against Maryanne and Mona, and why would | say this. David
responded with, she said you said it. | asked why they waited 24 days, and that's when | got upset. |

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their

 

procedures. | swear or affirm that | have read the above charge and that it is true to

 

 

| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT _

x No nals vo kn Qae

= bess « \ - ve SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
X 2130 laoa\ Xx Woy As a he Oe, (month, day, year)
. :

Date Charging Party Signatur

 

 

 
Case 1:21-cv-00176-JAW Document 1-2 Filed 06/29/21 Page 11of13 PagelD#: 26

EEOC Form 5 (11/09)

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA
Statement and other information before completing this form.
EEOC 523-2021-00752
Maine Human Rights Commission and EEOC

 

State or local Agency, if any

 

 

told them they were making it up, trying to get something on me. | got loud and that is when Amanda
Nelson (from Genesis) got involved. | told David | had a right to defend myself, and that it was a lie,
Amanda told me | think you should leave. | told her I didn't do anything wrong. She said | had to tell
you twice. | told her this is the way I talk, and that she was telling me what | couldn't do in a closed
meeting. She then told me "I think you should leave the property”.

| received a letter of termination on June 7, 2020 along with a copy of the write up from May 18th . |
was told that | was being terminated for allegedly saying something inappropriate to a deaf coworker
on April 25-26th Following my termination, | spoke with Chris Ricci to asked again why | was
terminated, telling him there was no proof that those allegations were true. All he said was that my
coworker had said | had.

Poyor FAN
I believe that Diane-Bunea and Amanda Nelson from Genesis colluded with David Cardinale (HCSG)
to cause my termination. | believe that | was terminated because of my race/color (Black) and in
retaliation for having complained about what | believed to be racial discrimination to my employer. |
therefore charge Respondent with violating Title VII of the Civil Rights Act, as amended, and the

applicable laws of the State of Maine.

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their

 

 

procedures. | swear or affirm that | have read the above charge and that it is true to

 

 

| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

X Pordine anor.

= by \ - ; \ = ae SUBSCRIBED AND SWORN TO BEFORE dnias DATE
x2/palaor. x Qadno Dhan Con, im ya

Date Charging Party Signature

 

 

 
Case 1:21-cv-00176-JAW Document 1-2 Filed 06/29/21 Page 120f13 PagelD#: 27

Re: Follow up to our discussion, please review the attached documentation describing
allegations made by coworker

From: Chris Ricci (chris.ricci@hcsgcorp.com)

To:
Date: Wednesday, June 3, 2020, 03:00 PM EDT

finley_andre@yahoo.com

Thanks Andre

| will follow up with you Thursday

Thanks

| On Tue, Jun 2, 2020 at 4:50 PM Andre Finley <finley_andre@yahoo.com> wrote:

Mr. Chris Ricci, On May 18, 2020, | was asked to leave Sandy River Center by the Facility Director when |
became loud during a discussion with David Cardinale. At that moment | was extremely frustrated and agitated

- because | felt | was ambushed by David and Kellie. The events leading up to that moment had me frustrated; |

was asked to come to the conference room to speak with David and Kellie; my assumption was that we were
going discuss my concerns regarding some inappropriate notes that Kellie had left me and that | shared with
David earlier in the day. However once | was in the conference room David approached me with a write-up
accusing me of making inappropriate comments to a hearing impaired staff member. This accusation threw me
completely off guard to begin with and even more so when | was told this complaint allegedly happened in April
but | was just hearing about it. In addition to the write up | had made several attempts to question David about
talking about my concerns and being shut down and dismissed, | became more frustrated and raised my voice.
[am normally a loud talker but, when agitated and frustrated because I'm not being listen to and made to feel
less than, | can get louder in an effort to get my point across. In no way were my actions meant to be
intimidating nor was there any intentional misconduct but | had been dealing with this type of behavior from
David, Kellie and other staff members for many weeks and | reacted to not having my concerns taken seriously

- but being made out to be the bad guy for something | knew nothing about. | apologize and take full responsibility
| for my actions and realize it was inappropriate however | feel that | never should have been in that situation from
the beginning and David should not have involved Genesis by using their conference room when he has his own

office; | feel he did it intentionally and it further shows how David causes hostility in the workplace.

Andre Finley

On Tuesday, June 2, 2020, 08:40:26 AM EDT, Chris Ricci <chris.ricci@hcsgcorp.com> wrote:

Thanks Andre

Do you wish to respond to the allegations / repart of misconduct on 5/18/20

~ As discussed on our calls and in the previous email, | asked you to also respond to the alleged conduct you
_ exhibited on 5/18. It was alleged you were conducting yourself in a loud , boisterous, hostile manner in the
| workplace. It was alleged you were yelling, hitting the table with your hands, exclaiming ' This is bullshit" and had

to be asked repeatedly to calm down. Ultimately it was reported that the facility Administrator and Nursing
employee entered the meeting room due to overhearing your loud tone, concerns with your conduct, and asked
you to leave the facility. Please respond if you chose to do so, by 5pm today.

| Thank you

On Mon, Jun 1, 2020 at 6:13 PM Andre Finley <finley_andre@yahoo.com> wrote:

Good Evening,

:
Case 1:21-cv-00176-JAW Document 1-2 Filed 06/29/21 Page 130f13 PagelD#: 28

, Chris the first document titled Response is my statement per your request; the second document is a visual
- corroborating a remark | put in my statement and the third attachment is a copy of the statement that | sent to
_ Allison following my suspension. Please let me know if there is anything else you need from me. Thank you.

Andre Finley

| On Thursday, May 28, 2020, 04:58:48 PM EDT, Chris Ricci <chris.ticci@hcsgcorp.com> wrote:

 

| HiAndre

_ Thank you for taking the time to speak with me today. As discussed | attached the allegations we discussed
- today and as discussed you are welcome to respond within your own statement. Please respond to the

_ allegations being made by Ms Pottle as well as your alleged conduct on 5/18/20 when the facility

_ administrator asked you to leave the facility due to conducting yourself in a loud, boisterous manner,

_ specifically was alladeged that you were yelling and hitting the conference room table when your supervisor
| was attempting to review allegations that were made by your coworker. It was reported that facility

| administration could hear you yelling which ultimately led to you being asked to leave the facility. If you have
any questions please feel free to call me at 860-8718623.

Thank you

/ |. Chris Ricci

_ | | Divisional Human Resource Manager

| Healthcare Services Group Inc.

_ | Phone, 860-234-5243, Fax 1800-424-0051

| | This message, and any attachments, contain(s) information that may be confidential or protected by privilege
| | from disclosure and is intended only for the individual or entity named above. No one else may disclose, copy,
| distribute or use the contents of this message for any purpose. Its unauthorized use, dissemination or

_ | duplication is strictly prohibited and may be unlawful. If you receive this message in error or you otherwise are
_ | not an authorized recipient, please immediately delete the message and any attachments and notify the

| | sender.

| Chris Ricci

_ Divisional Human Resource Manager

- Healthcare Services Group Inc.

Phone, 860-234-5243, Fax 1800-424-0051

This message, and any attachments, contain(s) information that may be confidential or protected by privilege
from disclosure and is intended only for the individual or entity named above. No one else may disclose, copy,
distribute or use the contents of this message for any purpose. Its unauthorized use, dissemination or duplication
is strictly prohibited and may be unlawful. If you receive this message in error or you otherwise are not an
authorized recipient, please immediately delete the message and any attachments and notify the sender.

Chris Ricci

Divisional Human Resource Manager

Healthcare Services Group Inc.

Phone, 860-234-5243, Fax 1800-424-0051

This message, and any attachments, contain(s) information that may be confidential or protected by privilege from
disclosure and is intended only for the individual or entity named above. No one else may disclose, copy, distribute or
use the contents of this message for any purpose. Its unauthorized use, dissemination or duplication is strictly prohibited
and may be unlawful. If you receive this message in error or you otherwise are not an authorized recipient, please
immediately delete the message and any attachments and notify the sender.
